CARMODY, Chief Justice. Petitioner seeks a review of the decision of the Board of Bar Examiners, denying his application for admission to the New Mexico State Bar upon motion. Except for the difference of name, the excerpt of the minutes of the Board of Bar Examiners is identical with that set out in the opinion in Rask v. Board of Bar Examiners, 75 N.M. 617, 409 P.2d 256. Petitioner was admitted to the Bar of Illinois in 1922, following his graduation from the University of Chicago Law School. He has been a member of the Colorado Bar and has actively practiced in Denver for more than twenty years. He is, on the face of the record, in all respects qualified to become a member of the New Mexico Bar and is of good moral character. For the reasons stated in Rask, the decision of the Board of Bar Examiners is reversed, and petitioner’s motion for admission will be granted. It is so ordered. CHAVEZ, NOBLE, MOISE, and COMPTON, JJ., concur.